internal_revenue_service department of the treasury number release date index no p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi - plr-110049-01 date date re legend settlor date trust institute date date w x y z date dear this is in response to a letter dated date and subsequent correspondence requesting a ruling under sec_2522 of the internal_revenue_code regarding two proposed transfers to trust facts the facts submitted and representations made are as follows on date settlor executed a_trust agreement establishing trust under article ia of the trust agreement settlor is designated as trustee institute is designated as the charitable_beneficiary of trust to receive annual distributions from trust during the charitable term the charitable term is defined as a period of years commencing on date during the charitable term no other entity or individual may receive distributions from trust article ia also provides that any individual including settlor may make gifts to trust to be administered in accordance with the trust agreement under article iii b each contribution and its earnings will be held in a separate_account which will be invested separately and accounted for pursuant to a discrete set of books_and_records plr-110049-01 at the time of each gift the respective donor will indicate a separate annual distribution amount to be distributed to institute during each calendar_year for the remaining balance of the charitable term from the funds held in the separate_account under article iiic if institute is not an organization described in sec_170 sec_2522 and sec_2055 at the time of any payment the separate annual distribution will be paid to organizations that are so described under article iiid on the expiration of the charitable term the remaining assets held in each separate_account established under trust will be retained in further trust for the benefit of settlor’s issue the funds in each separate_account will not be commingled with the funds held in other separate_accounts and will not be used to pay the separate annual distribution to institute with respect to any other separate_account expenses specifically attributable to each separate_account will be paid from that account shared administrative or accounting expenses that cannot be allocated to a single separate_account will be charged pro_rata based on the percentage of total income each separate_account earns each separate annual distribution made from an account will be treated as consisting of the same proportion of each class of income of the respective separate_account from which that distribution is made as the total of each class bears to the total of all classes article iva prohibits both the acquisition and the retention of assets which would give rise to a tax under sec_4944 article via provides that transfers to trust are intended to qualify for the gift and estate_tax charitable deductions under sec_2522 and sec_2055 respectively the article further provides that it is not intended that trust or the separate_accounts established thereunder constitute grantor trusts under sec_671 the trustee is authorized to amend the trust agreement during the charitable term to ensure compliance with this express intent of settlor settlor proposes to make two contributions to trust gift on date and gift on date the gift instrument for gift provides that settlor is transferring to the trustee of trust the amount of dollar_figurew to be held subject_to the provisions of article iii the instrument further provides that each year during the charitable term the trustee will pay the amount of the separate annual distribution of dollar_figurex to the institute pursuant to article ia the gift instrument for gift provides that settlor is transferring to the trustee the amount of dollar_figurey to be held subject_to the provisions of article iii the instrument further provides that each year during the charitable term the trustee will pay the amount of the separate annual distribution of dollar_figurez to the institute pursuant to article ia the trustee has requested a ruling that the separate annual distribution payable with respect to gift and gift will each be a guaranteed annuity under sec_25 c - c vi that qualifies for the gift_tax_charitable_deduction under sec_2522 law sec_643 provides that two or more trusts shall be treated as one trust if -- plr-110049-01 such trusts have substantially the same grantor or grantors and substantially the same primary beneficiary or beneficiaries and a principal purpose of such trusts is the avoidance of tax sec_2522 provides that in computing taxable_gifts for the calendar_year there shall be allowed as a deduction the amount of all gifts made during such year to or for_the_use_of a corporation or trust or community chest fund or foundation organized and operated exclusively for religious charitable scientific literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_2522 disallows the gift_tax_charitable_deduction where a donor transfers an interest in property other than an interest described in sec_170 to a person or for a use described in sec_2522 and an interest in the same property is retained by the donor or is transferred or has been transferred for less than an adequate_and_full_consideration in money_or_money's_worth from the donor to a person or for a use not described in sec_2522 unless-- a in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or b in the case of any other interest such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly under sec_25_2522_c_-3 a guaranteed annuity is an arrangement under which a determinable amount is paid periodically but not less often than annually for a specified term of years or the life or lives of certain individuals an amount is determinable if the exact amount which must be paid under the conditions specified in the instrument of transfer can be ascertained as of the date of the gift under sec_25_2522_c_-3 where a charitable interest in the form of a guaranteed_annuity_interest is in trust and the present_value on the date of gift of all income interests for a charitable purpose exceeds percent of the aggregate fair_market_value of all amounts in such trust the charitable interest will not be considered a guaranteed_annuity_interest unless the governing instrument of the trust prohibits both the acquisition and the retention of assets which would give rise to a tax under sec_4944 if the trustee had acquired such assets analysis as described above the amounts transferred to trust with respect to gift and gift will be held in separate_accounts each account will be separately invested and will be accounted for based on a discrete set of books_and_records the funds in each account will not be commingled with the funds in the other account or any other plr-110049-01 separate_account established under the terms of trust and will not be used to fund the separate annual distribution of any other account even if assets of the other separate_account have been exhausted the trust agreement contains the language required under sec_25 c - c vi e should the date of gift present_value of either annuity paid under gift and gift respectively exceed percent of the date of gift contribution for purposes of sec_25_2522_c_-3 on the date that each gift is made a determinable amount will be payable to the institute from the respective gift each of the two contributions will have a separate charitable term that commences on the date of contribution and terminates on date the date that i sec_40 years after date accordingly based on the facts submitted and the representations made we conclude that under sec_643 the separate_accounts established for gift and for gift respectively will be separate trusts for federal_income_tax purposes further we conclude that the separate annual distributions paid with respect to gift and gift will each be a guaranteed annuity under sec_25_2522_c_-3 that qualifies for the gift_tax_charitable_deduction under sec_2522 except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in addition we are specifically not ruling regarding the tax treatment of any future contributions or annuities established in the future under the trust agreement this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent george l masnik chief branch sincerely yours office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
